                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HENRY DESEAN ADAMS,
                                   7                                                        Case No. 18-cv-04582-YGR (PR)
                                                        Plaintiff,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         KABU ADODOJAJI, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order of Dismissal,
Northern District of California
 United States District Court




                                  13          IT IS ORDERED AND ADJUDGED

                                  14          That Plaintiff take nothing, that the action be dismissed in accordance with the Court’s

                                  15   Order, and that each party bear its own costs of action.

                                  16   Dated: November 26, 2018

                                  17                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
